WATKINS, Judge,
concurring:
I concur. In my view, ritualistic reiteration on the record of each of the terms and conditions of a pretrial agreement — an agreement which has previously been negotiated, reduced to writing, and signed by the parties — is not the only method of ensuring that an accused’s pleas of guilty are in law voluntary and provident, particularly where, upon examination and discussion of the agreement in open court, there is not the slightest indication of contractual ambiguity or illegality, coercion, or inadequate legal advice by or dissatisfaction with counsel. See generally United States v. Passini, 10 M.J. 108 (CMA 1980); United States v. Cruz, 10 M.J. 32 (CMA 1980); United States v. Salley, 9 M.J. 189 (CMA 1980); United States v. Duval, 10 M.J. 578 (ACMR, No. SPCM 14705, 30 October 1980).
In any event, the appellant suffered no material prejudice to his substantial rights as a result of the trial judge’s failure to conduct a more expansive inquiry into the cancellation provisions of the pretrial agreement (including the subsequent misconduct provision which in effect became moot when the adjudged sentence proved to be less than the punishment limitation bargained for in the formal agreement). Accordingly, I join in affirming the findings of guilty and the sentence.